Colonel Clifton Hoskins and s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 19, 2014

                                     No. 04-13-00859-CV

                                    Leonard K. HOSKINS,
                                          Appellant

                                               v.

                         Colonel Clifton HOSKINS and Hoskins Inc.,
                                          Appellees

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-03136
                          Honorable Peter A. Sakai, Judge Presiding


                                        ORDER
       The Appellant’s Unopposed Motion for Leave to Supplement Oral Argument including
Additional Citations is GRANTED.

Entered on this 19th day of September, 2014.


                                                               PER CURIAM

ATTESTED TO:________________________________
                Keith E. Hottle
                Clerk of Court